                 Case 1:21-cv-01758 Document 1 Filed 06/30/21 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


  UNITED STATES OF AMERICA,                                   Case No.

            Plaintiff,                                        COMPLAINT FOR CIVIL
                                                              PENALTIES, PERMANENT
            v.                                                INJUNCTION, AND OTHER
                                                              EQUITABLE RELIEF
  KUUHUUB INC., a corporation,
  25 Adelaide Street East, Suite 1417, Toronto,
  Ontario, M5C 3A1,

  KUU HUBB OY, a corporation,
  Kalevankatu 12 A, 00100, Helsinki, Finland, and

  RECOLOR OY, a corporation,
  Kalevankatu 12 A, 00100, Helsinki, Finland,

            Defendants.


       Plaintiff, the United States of America, acting upon notification and on behalf of the

Federal Trade Commission (“Commission” or “FTC”), for its Complaint alleges:

       1.         Plaintiff brings this action under Sections 5(a)(1), 5(m)(1)(A), 13(b), 16(a)(1), and

19 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. §§ 45(a)(1), 45(m)(1)(A),

53(b), 56(a)(1), 57b, and Sections 1303(c) and 1306(d) of the Children’s Online Privacy

Protection Act of 1998 (“COPPA”), 15 U.S.C. §§ 6502(c), 6505(d), to obtain monetary civil

penalties or other compensation, a permanent injunction, and other equitable relief for

Defendants’ violations of the Children’s Online Privacy Protection Rule (“Rule” or “COPPA

Rule”), 16 C.F.R. pt. 312, and Section 5 of the FTC Act.

                                   JURISDICTION AND VENUE

       2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

and 1345.


                                              Page 1 of 14
             Case 1:21-cv-01758 Document 1 Filed 06/30/21 Page 2 of 14




       3.      Venue is proper in this District under 15 U.S.C. § 53(b) and 28 U.S.C.

§§ 1391(b)–(c) and 1395(a).

                                SECTION 5 OF THE FTC ACT

       4.      Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts

or practices in or affecting commerce.”

                 CHILDREN’S ONLINE PRIVACY PROTECTION RULE

       5.      Congress enacted COPPA in 1998 to protect the safety and privacy of children

online by prohibiting the unauthorized or unnecessary collection of children’s personal

information online by operators of Internet websites and online services. COPPA directed the

Commission to promulgate a rule implementing COPPA. The Commission promulgated the

COPPA Rule on November 3, 1999, under Section 1303(b) of COPPA, 15 U.S.C. § 6502(b), and

Section 553 of the Administrative Procedure Act, 5 U.S.C. § 553. The Rule went into effect on

April 21, 2000. The Commission promulgated revisions to the Rule that went into effect on July

1, 2013. Pursuant to Section 1303(c) of COPPA, 15 U.S.C. § 6502(c), and Section 18(d)(3) of

the FTC Act, 15 U.S.C. § 57(a)(d)(3), a violation of the Rule constitutes an unfair or deceptive

act or practice in or affecting commerce, in violation of Section 5(a) of the FTC Act, 15 U.S.C.

§ 45(a).

       6.      The Rule applies to any operator of a commercial website or online service

directed to children under 13 years of age that collects, uses, and/or discloses personal

information from children, and to any operator of a commercial website or online service that has

actual knowledge that it collects, uses, and/or discloses personal information from children. The

definition of a “Web site or online service directed to children” includes, among other things, a

portion of a website or online service that is targeted to children. 16 C.F.R. § 312.2. The term



                                           Page 2 of 14
             Case 1:21-cv-01758 Document 1 Filed 06/30/21 Page 3 of 14




“personal information” means “individually identifiable information about an individual

collected online,” and includes, among other things, “first and last name;” photos that “contain a

child’s image;” other “[i]nformation concerning the child . . . that the operator collects online

from the child” (e.g., the content of comments posted by users) and combines with identifying

information; and a “persistent identifier that can be used to recognize a user over time and across

different Web sites or online services,” such as a “unique device identifier.” See 16 C.F.R.

§ 312.2.

       7.      Among other things, the Rule requires an operator to meet specific requirements

prior to collecting, using, or disclosing children’s personal information online. 16 C.F.R.

§§ 312.4, 312.5. This includes but is not limited to:

               a)      Posting a privacy policy on its website or online service providing clear,

               understandable, and complete notice of its information practices, including what

               information the operator collects from children online, how it uses such

               information, its disclosure practices for such information, and other specific

               disclosures set forth in the Rule;

               b)      Providing clear, understandable, and complete notice of its information

               practices, including specific disclosures, directly to parents; and

               c)      Obtaining verifiable parental consent prior to collecting, using, and/or

               disclosing personal information from children.

       8.      The Rule prohibits the collection of persistent identifiers for behavioral

advertising absent notice and verifiable parental consent. 16 C.F.R. §§ 312.2, 312.5(c)(7).

Behavioral advertising, which also is referred to as personalized, targeted, or interest-based




                                            Page 3 of 14
             Case 1:21-cv-01758 Document 1 Filed 06/30/21 Page 4 of 14




advertising, involves the tracking of a consumer’s online activities in order to deliver tailored

advertising based on the consumer’s inferred interests.

                                         DEFENDANTS

       9.      Defendant Kuuhubb Inc. is a Canadian corporation with its principal place of

business at 25 Adelaide Street East, Suite 1417, Toronto, Ontario M5C 3A1. Kuuhubb Inc.

transacts or has transacted business in this District and throughout the United States. At all times

material to this Complaint, acting alone or in concert with others, Kuuhubb Inc. purposely

directed its activities to the United States by advertising, marketing, and distributing mobile

applications intended for use by consumers throughout the United States.

       10.     Defendant Kuu Hubb Oy is a Finnish corporation with its principal place of

business at Kalevankatu 12 A, 00100, Helsinki, Finland. Kuu Hubb Oy is a wholly owned

subsidiary of Kuuhubb Inc. Kuu Hubb Oy transacts or has transacted business in this District

and throughout the United States. At all times material to this Complaint, acting alone or in

concert with others, Kuu Hubb Oy purposely directed its activities to the United States by

advertising, marketing, and distributing mobile applications intended for use by consumers

throughout the United States.

       11.     Defendant Recolor Oy, formerly Sumoing Oy, is a Finnish corporation with its

principal place of business at Kalevankatu 12 A, 00100, Helsinki, Finland. Recolor Oy is a

wholly owned subsidiary of Kuu Hubb Oy. At all times material to this Complaint, acting alone

or in concert with others, Recolor Oy purposely directed its activities to the United States by

advertising, marketing, and distributing mobile applications intended for use by consumers

throughout the United States.




                                            Page 4 of 14
             Case 1:21-cv-01758 Document 1 Filed 06/30/21 Page 5 of 14




       12.     Defendants Kuuhubb Inc. and Kuu Hubb Oy have exercised direct control over

Defendant Recolor Oy, including but not limited to signing contracts with third parties on behalf

of Defendant Recolor Oy and directing and approving business plans and strategy.

       13.     Plaintiff’s claims against Defendants arise from or relate to Defendants’ acts or

practices aimed at or taking place in the United States.

                                          COMMERCE

       14.       At all times material to this Complaint, Defendants have maintained a

substantial course of trade in or affecting commerce, as “commerce” is defined in Section 4 of

the FTC Act, 15 U.S.C. § 44.

                                         DEFINITIONS

       15.     For purposes of this Complaint, the terms “child,” “collects,” “collection,”

“Commission,” “disclosure,” “Internet,” “operator,” “parent,” “personal information,” “obtaining

verifiable consent,” “third party,” and “Web site or online service directed to children,” are

defined as those terms are defined in Section 312.2 of the Rule, 16 C.F.R. § 312.2.

                          DEFENDANTS’ BUSINESS ACTIVITIES

                           BACKGROUND ON THE RECOLOR APP

       16.     Since at least August 2017, Defendants have operated a popular coloring book

app called Recolor (“Recolor App” or “App”). Defendants bill the App as a “coloring book for

adults.” From August 2017 through February 2019, the App had between approximately

1 million and more than 5 million active users each month in the United States.

       17.     The Recolor App provides more than 4,000 images that users can digitally color

on their mobile devices using a variety of palettes and finishes. The Recolor App’s home screen

has a library of images for coloring, which is broken down into a few dozen categories, such as



                                           Page 5 of 14
             Case 1:21-cv-01758 Document 1 Filed 06/30/21 Page 6 of 14




“New,” “Free,” “Insects,” “Popular,” “Mandalas,” “Animals,” “Dark,” “Birds,” “Barbie,”

“Movies,” and “Romance.” Until late 2019, the App also included a “Kids” category that was

targeted at children. See infra ¶¶ 20–23.

       18.     The App generates revenue for Defendants through subscriptions, promotional

campaigns, and in-app advertising. Defendants offer weekly, monthly, and annual subscriptions

for the Recolor App. Among other benefits, a subscription provides access to additional coloring

features and removes the in-app advertisements. Defendants do not require users to subscribe to

use the Recolor App.

       19.     In addition to the coloring features, the Recolor App offers social media features

that collect personal information from users. See infra ¶¶ 24–29. Some parents—unaware of

the social media features—may have let their young children use the App. See infra ¶¶ 30–32.

                                       KIDS CATEGORY

       20.     From at least August 2017 until at least August 2019, the Recolor App contained

a category of illustrations labeled “Kids” (see screenshot below). In 2019, Defendants added at

least 11 new illustrations to the Kids category. As described in Paragraphs 21–23 below,

children were the target audience of the Kids category.




                                            Page 6 of 14
             Case 1:21-cv-01758 Document 1 Filed 06/30/21 Page 7 of 14




       21.     For most of the categories in the Recolor App, the title literally describes the

content of the illustrations in that category. For example, the “Insects” category consists of

images of insects. The Kids category, however, did not consist primarily of illustrations of kids.

The Kids category generally contained images with content that would appeal to kids, including,

for example, My Little Pony animated characters and other cartoonish animals (see images

below).




//




                                           Page 7 of 14
             Case 1:21-cv-01758 Document 1 Filed 06/30/21 Page 8 of 14




       22.     The Kids category contained illustrations with simpler outlines than those found

in most of the other categories. For example, the first image below is an illustration of a unicorn

from the “Fantasy” category, while the second image is an illustration of a unicorn from the Kids

category. Children would find it easier to color illustrations with simpler outlines.




                    Fantasy category                                Kids category

       23.     Illustrations in the Kids category of the Recolor App were popular with users. In

the first three quarters of 2019, illustrations in the Kids category were colored more than

1.6 million times total. The illustration below is an example. It was added to the App in the

Kids category on March 4, 2019. By August, it had been colored by more than 71,000 unique

users. For comparative purposes, four illustrations were added to the “Popular” category from

January to August 2019, and only one was colored by more than 71,000 unique users.




                                           Page 8 of 14
             Case 1:21-cv-01758 Document 1 Filed 06/30/21 Page 9 of 14




                           THE APP’S SOCIAL MEDIA FEATURES

       24.     In addition to the Recolor App’s coloring book features, the App offers several

features that are more commonly found in a social media app.

       25.     To access these social media features, users must create an account in the app by

providing an email address, an account screen name, and an optional user description and profile

picture. Users are not required to purchase a subscription in order to create an account.

       26.     The screen names, user descriptions, and profile pictures of users with accounts

are publicly available for others to view.

       27.     Users with an account can publish pictures to the App’s Gallery. This includes

pictures that the users themselves have imported, which may be photographs (such as selfies) or

images featuring lines of text. Pictures are not reviewed by Defendants before they are

published.

       28.     Users with an account may also like and comment on other users’ pictures and

follow other users’ work. Comments are not reviewed by Defendants before they are published.

       29.     The App’s Gallery is also publicly available on the web, including users’ screen

names, profile photos, and the content of comments they have posted.

                      CHILDREN USED THE APP AS SOCIAL MEDIA

       30.     Users who have downloaded the Recolor App may not expect that a coloring

book app will offer social media features. Notwithstanding the recent surge in popularity among

adults, coloring is generally understood to be a child-oriented activity. In addition, as described

in Paragraphs 21–23 above, a popular category of illustrations was targeted at children. Some

parents may have unwittingly let their young children use the App because they have been

unaware of the social media features.



                                             Page 9 of 14
             Case 1:21-cv-01758 Document 1 Filed 06/30/21 Page 10 of 14




       31.     Indeed, between August 2017 and June 2019, Defendants received, or were made

aware of, more than 120 reports by users and parents that children were using the Recolor App.

Approximately a dozen of these reports specifically referred to children under 13 years of age.

       32.     The reports indicate that children have used the Recolor App as a substitute for a

social media app without their parents realizing that the App had social media features. Some of

the reports claim that children posted selfies and graphic images, used graphic language, engaged

in bullying behavior, and interacted with adults.

                                BEHAVIORAL ADVERTISING

       33.     Through the Recolor App, Defendants allowed the following third-party

advertising networks to collect persistent identifiers to serve behavioral advertising: AdMob,

AppLovin, Facebook Audience Network, HyprMX, Vungle, and Unity Ads. Defendants did not

inform these third-party advertising networks that a portion of the Recolor App was directed to

children, and did not instruct or contractually require the advertising networks to refrain from

behavioral advertising.

                   DEFENDANTS ARE SUBJECT TO THE COPPA RULE

       34.     The COPPA Rule applies to operators of websites and online services directed to

children that collect personal information, or those with actual knowledge that they have

collected personal information from children under 13 years of age. Pursuant to Section 312.2 of

the COPPA Rule, the determination of whether a website or online service, or a portion thereof,

is directed to children depends on factors such as the subject matter, visual content, language,

and use of animated characters or child-oriented activities and incentives.

       35.     As described in Paragraphs 21–23 above, an assessment of the factors in

Section 312.2 of the COPPA Rule demonstrates that a portion of the Recolor App—the category



                                          Page 10 of 14
              Case 1:21-cv-01758 Document 1 Filed 06/30/21 Page 11 of 14




of illustrations labeled “Kids”—contained content directed to children under the age of 13.

Defendants are therefore subject to the COPPA Rule.

                              FAILURES TO COMPLY WITH COPPA

        36.     Through the Recolor App, Defendants collected, used, and/or disclosed (or caused

to be collected on their behalf) personal information as defined in the COPPA Rule, including

first and last name; photos containing a child’s image; the content of comments and user

descriptions posted by users that Defendants combined with identifying information; and

persistent identifiers.

        37.     At no time did Defendants attempt to obtain verifiable parental consent from

parents of users of the Recolor App prior to the collection of personal information or provide

parents with the COPPA-specified notice of their information practices.

        38.     Based on the facts and violations of law alleged in this Complaint, the FTC has

reason to believe that Defendants are violating or are about to violate laws enforced by the

Commission.

    VIOLATIONS OF THE CHILDREN’S ONLINE PRIVACY PROTECTION RULE

                                                 Count I

        39.     Defendants are “operators” as defined by the Rule, 16 C.F.R. § 312.2.

        40.     In numerous instances, in connection with the acts and practices described above,

Defendants collected, used, and/or disclosed (or caused to be collected on their behalf) personal

information from children in violation of the Rule, including by:

                a)        Failing to provide sufficient notice on their online service of the

                information they collect, or is collected on their behalf, online from children, how




                                              Page 11 of 14
             Case 1:21-cv-01758 Document 1 Filed 06/30/21 Page 12 of 14




               they use such information, their disclosure practices, and all other required

               content, in violation of Section 312.4(d) of the Rule, 16 C.F.R. § 312.4(d);

               b)      Failing to provide direct notice to parents of the information Defendants

               collect, or information collected on Defendants’ behalf, online from children, how

               they use such information, their disclosure practices, and all other required

               content, in violation of Sections 312.4(b) and (c) of the Rule, 16 C.F.R.

               §§ 312.4(b)–(c); and

               c)      Failing to obtain verifiable parental consent before any collection, use,

               and/or disclosure of personal information from children, in violation of Section

               312.5 of the Rule, 16 C.F.R. § 312.5.

       41.     Pursuant to Section 1303(c) of COPPA, 15 U.S.C. § 6502(c), and

Section 18(d)(3) of the FTC Act, 15 U.S.C. § 57a(d)(3), a violation of the Rule constitutes an

unfair or deceptive act or practice in or affecting commerce in violation of Section 5(a) of the

FTC Act, 15 U.S.C. § 45(a).

                       THIS COURT’S POWER TO GRANT RELIEF

       42.     Defendants violated the COPPA Rule as described above with the knowledge

required by Section 5(m)(1)(A) of the FTC Act, 15 U.S.C. § 45(m)(1)(A).

       43.     Each collection, use, or disclosure of a child’s personal information in which

Defendants violated the Rule in one or more ways described above constitutes a separate

violation for which Plaintiff, the United States of America, seeks monetary civil penalties.

       44.     Section 5(m)(1)(A) of the FTC Act, 15 U.S.C. § 45(m)(1)(A), as modified by

Section 4 of the Federal Civil Penalties Inflation Adjustment Act of 1990, 28 U.S.C. § 2461, and

the Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015, Public



                                          Page 12 of 14
                Case 1:21-cv-01758 Document 1 Filed 06/30/21 Page 13 of 14




Law 114-74, sec. 701, 129 Stat. 599 (2015), and Section 1.98(d) of the FTC’s Rules of Practice,

16 C.F.R. § 1.98(d), authorize this Court, effective January 13, 2021, to award monetary civil

penalties of not more than $43,792 for each violation of the COPPA Rule, including for

violations that predate January 13, 2021.

          45.     Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

injunctive and such other relief as the Court may deem appropriate to halt and redress violations

of any provision of law enforced by the FTC. The Court, in the exercise of its equitable

jurisdiction, may award ancillary relief to prevent and remedy any violation of any provision of

law enforced by the FTC.

          46.     Section 19 of the FTC Act, 15 U.S.C. § 57b, authorizes this Court to grant such

relief as the Court finds necessary to redress injury to consumers resulting from Defendants’

violations of the COPPA Rule, including the rescission or reformation of contracts, and the

refund of money.

                                      PRAYER FOR RELIEF

          Wherefore, Plaintiff, the United States of America, pursuant to Sections 5(a)(1),

5(m)(1)(A), 13(b), 16(a), and 19 of the FTC Act, 15 U.S.C. §§ 45(a)(1), 45(m)(1)(A), 53(b),

56(a), 57b, and the Court’s own equitable powers, requests that the Court:

          A.      Enter a permanent injunction to prevent future violations of the FTC Act and the

Rule by Defendants;

          B.      Award Plaintiff monetary civil penalties from Defendants for each violation of the

Rule alleged in this Complaint; and

          C.      Award other and additional relief as the Court may determine to be just and

proper.



                                            Page 13 of 14
           Case 1:21-cv-01758 Document 1 Filed 06/30/21 Page 14 of 14




Dated: June 30, 2021                 Respectfully submitted,

 FOR FEDERAL TRADE                   FOR PLAINTIFF
 COMMISSION:                         THE UNITED STATES OF AMERICA:

 KERRY O’BRIEN                       BRIAN M. BOYNTON
 Acting Regional Director            Acting Assistant Attorney General
 Western Region San Francisco        Civil Division

 EVAN ROSE                           ARUN G. RAO
 Attorney                            Deputy Assistant Attorney General
 Western Region San Francisco
 901 Market Street, Suite 570        GUSTAV W. EYLER (D.C. Bar No. 997162)
 San Francisco, CA 94103             Director
 Tel.: (415) 848-5100                Consumer Protection Branch
 Fax: (415) 848-5184
                                     LISA K. HSIAO (D.C. Bar No. 444890)
                                     Assistant Director

                                     By: /s/ Marcus P. Smith
                                     Marcus P. Smith (D.C. Bar No. 996721)
                                     Trial Attorney
                                     Consumer Protection Branch
                                     U.S. Department of Justice
                                     P.O. Box 386
                                     Washington, DC 20044
                                     (202) 353-9712
                                     marcus.p.smith@usdoj.gov




                                  Page 14 of 14
